Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claims 9-11 and 17-19 include element numbers following some of the limitations in parenthesis, for instance “hardening layer (5)” and these number in parenthesis should be removed.  
Claims 1, 13, and 14 recite “gold and platinum with a total percentage of these two elements comprised between 5% and 25%” while the other limitations of these claims are stated as “between X and Y of element(s)” and it is suggested that the limitation for gold and platinum be edited to match this format as well.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites the limitation “notably a pivot arbor” in lines 1-2 and it is unclear if this limitation requires that the timepiece component be a pivot arbor or if it is merely optional.  
Regarding Claim 13, it recites the limitation “notably a pivot arbor” in lines 2-3 and it is unclear if this limitation requires that the timepiece component be a pivot arbor or if it is merely optional.  
Regarding Claim 14, it recites the limitation “notably a pivot arbor” in line 2 and it is unclear if this limitation requires that the timepiece component be a pivot arbor or if it is merely optional.  
Regarding Claim 14, it recites the limitation “to form at least the part of said timepiece component that is machined by chip removal and made of said non-magnetic alloy” in line 16-18 and it is unclear what the intended meaning of the limitation is as the wording is confusing.  
Regarding Claim 16, it recites the limitation “more particularly between 30 minutes and 1 hour 30 minutes” in line 3-4 and it is unclear if this limitation or the previously introduced limitation of claim 17 that for “a time comprised between 30 minutes and 3 hours” is to be imparted meaning.  
Regarding Claim 17, it recites the limitation "said part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, it recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Regarding Claim 19, it recites the limitations "said part" in line 2 and “after step d) or after step e)” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 7, it recites the limitation “a total proportion of rhenium and ruthenium comprised between 0 and 6% by weight” while claim 1, from which it depends, has a limitation that “between 0% and 3% of one or more elements chosen from among rhenium and ruthenium” which means that the amount of rhenium and ruthenium of claim 7 is outside the limitation of claim 1 and therefore does not incorporate all of the limitation of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 13, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12, and 15-19 are dependent from claims 1 and 14, respectively, and would be allowable therein should the 112(b) rejections of those claims be overcome in addition to the 112(b) and 112(d) rejections presented above for the dependent claims.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, taken alone or in combination, does not disclose a timepiece component with an alloy with a percentage by weight between 5% and 25% of gold and platinum while also having between 25% and 55% of palladium, between 25% and 55% of silver, between 10% and 30% of copper, between 0.5% and 5% of zinc, between 0% and 1 % of one or more elements chosen from among boron and nickel, between 0% and 3% of one or more elements chosen from among rhenium and ruthenium, no more than 0.1% of one or more elements chosen from among iridium, osmium and rhodium, and no more than 0.2% of other impurities.  While Danielou (CH 714594 A1) discloses a pivot axis with the same composition of palladium, silver, copper, zinc, boron/nickel, rhenium/ruthenium, and iridium/osmium/rhodium it only discloses having between 0% and 2% of one or more elements selected from rhenium, ruthenium, gold and platinum and additional prior art fails to disclose a motivation for modifying this percentage of gold or platinum to meet the 5% to 25% limitation.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Danielou (CH 714594 A1) discloses a pivot axis of a clockwork mechanical movement regulating member made of a material consisting of weight: between 25% and 55% of palladium between 25% and 55% of silver between 10% and 30% of copper between 0% and 5% of zinc between 0% and 2% of one or more elements selected from rhenium, ruthenium, gold and platinum between 0% and 1% of one or more elements selected from boron and nickel and a method of manufacturing the same.  
Kang (KR 20160021169 A) discloses a plate panel for achieving electrical energization and for performing electrical surface treatment during copper coating (or plating) on a semiconductor wafer surface, comprised of 36.5% of palladium (Pd), 28.7% of silver (Ag), 9.78% of platinum (Pt), 9.59% of gold (Au), 14.78% of copper (Cu), and zinc ( Zn) 0.65%.
Charbon et al. (US 10761482 B2) discloses improving the hardness of a part machined by chip removal by providing a hardening layer deposited at least on an outer surface that may be a layer of TiN, diamond, DLC, Al2O3, Cr, Ni, NiP or any other suitable material deposited by PVD, CVD, ALD, galvanic processes. , or any other suitable method.
Domange et al. (CH 713026 A2) discloses forming a metal layer using an allo9y based on ore more of copper, platinum, palladium, silver, gold, nickel, molybdenum, rhodium, tungsten, tin, iron, cobalt, or iridium.
Charbon (CH 714492 A2) discloses a spiral spring for a balance wheel made of niobium and titanium alloy, and its manufacturing method including a step of heat treatment carried out for a period of between 1 hour and 80 hours or more, preferably between 1 hour and 15 hours at a temperature between 350 ° C and 700 ° C. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833